Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 16, 2022 has been entered.
Claims 1-2, 4, 6, 8-11, 82, 85-86, and 88 remain pending in the application. Claims 82, 85-86, and 88 remain withdrawn from consideration.
Claims 1-2, 4, 6, and 8-11 are currently under examination before the Office.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 
	Claims 1-2, 4, 6, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Canali (Sci Rep. 2014 Apr 22;4:4729, cited in IDS) in view of Roblek (PLoS One. 2010 May 13;5(5):e10604), Barrell (Protein Expr Purif. 2004 Jan;33(1):153-9), Lu (Oncogene. 2013 Jun 6;32(23):2900-6), and Seitz (Vaccine. 2014 May 7;32(22):2610-7).
Canali teaches the use of thioredoxin-based scaffold proteins which can be recombinantly connected to various versions of a selected peptide epitope, either in single-copy or multicopy, with high solubility for the purpose of generating a vaccine or an antibody (page 1, third paragraph through page 2, left column, fourth paragraph). 
Roblek teaches the coupling of antigenic peptides to a scaffold protein, including the use of a linker (page 2, right column, fourth paragraph through page 3, right column, first paragraph and figure 1), and that the use of a point-mutant antigen is capable of generating antibodies with high specificity for the selected point mutation (Figure 2). Roblek teaches that the antigenic sequences may be of variable length, including more than five amino acids (table 1). Roblek also teaches that point-mutant specific antibodies may not only represent extremely powerful research tools to study somatic and inherited genetic diseases, but could also emerge as valuable medical tools in the future (page 2, left column, first paragraph). Roblek further teaches the use of linker peptides which connect the antigenic peptides to a scaffold protein (page 3, right column, first paragraph and figure 1D).
Barrell teaches that fusion proteins comprising an antigenic sequence and thioredoxin may be generated by inserting the antigen, which may be 14-25 amino acids long, into the active site of the thioredoxin without affecting solubility of the protein (page 154, left column, second paragraph). Barrell further teaches that this method may be used to generate antibodies against the inserted antigenic peptide (page 154, left column, third paragraph).
Lu teaches that the R175H mutation in p53 is a hotspot mutation which results in a loss of wild-type p53-dependent tumor suppression activity and acquisition of new oncogenic properties (page 2900, left column, third paragraph). Lu also suggests that targeting the R175H mutant p53 may be useful in improving current therapies against cancer (page 2905, left column, first paragraph). As Lu teaches p53 with a R175H mutation, Lu also inherently teaches the sequence of SEQ ID NO: 3. Applicant’s specification teaches that the R175H mutation occurs in the DNA binding domain of p53 (page 107).
Seitz teaches the use of thioredoxin as a vaccine scaffold to generate neutralizing antibodies against epitopes of a human papillomavirus (HPV) L2 capsid protein (page 2611, left column, second paragraph). Seitz further teaches that multiple different antigens of L2 may be used within the thioredoxin system (Figure 1B), and that the use of multiple different antigens in combination induced a strong immunological response against the antigens used in the thioredoxin construct (Figure 3).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to apply the thioredoxin system of Canali with the p53 mutant taught by Lu to make an antibody with high specificity for the R175H point mutant p53. The use of scaffold proteins for antibody production and their advantages were well-known in the art. According to Roblek, it is possible to create antibodies which high specificity for only a point mutant version of a protein of interest by use of a scaffold protein. The thioredoxin system taught by Canali is an exemplary form of such a scaffold for antibody generation. Likewise, the R175H point mutant of p53 was also known in the art as a mutant of interest for cancer therapy as taught by Lu. Furthermore, as Seitz teaches, it is useful to use multiple different amino acid sequences as antigens within the thioredoxin system to generate more potent antibody response. The skilled artisan would be able to apply the p53 sequences taught by Lu to the thioredoxin system taught by Canali in view of Roblek, Barrell, and Seitz by known methods, with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Applicant argues that the prior art, especially Canali, does not teaches the use of multiple, non-identical versions of a given epitope in the same immunogen.
Applicant's arguments have been considered but are not found to be persuasive.
Seitz teaches the use of multiple, non-identical versions of an antigenic sequence from the HPV L2 capsid protein (Figure 1B). Seitz also teaches that this combination of antigens elicits a strong immune response against the antigens used in the thioredoxin construct (Figure 3).
Based on the teachings of Seitz, the use of multiple, non-identical versions of an antigenic sequence to produce antibodies specific for each version was known in the art, especially in the context of the thioredoxin scaffold system. The substitution of variant p53 antigens, for example, the R175H mutant taught by Lu, would predictably perform a similar function to produce antibodies specific for a mutant p53 over wildtype p53.
All the claimed elements were known in the prior art and one of ordinary skill in the art could have arrived at the claimed invention by using known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.
This rejection is therefore maintained.
The addition of the Seitz reference is in response to Applicant's arguments in the reply dated February 16, 2022.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/PETER JOHANSEN/            Examiner, Art Unit 1644    

/AMY E JUEDES/            Primary Examiner, Art Unit 1644